DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toshiki et al. (JP201077039A) in view of Sanaka et al. (US Pub. No. 2014/0029883).
Regarding claim 1, the Toshiki et al. (hereinafter Toshiki) reference discloses a sealing device (Fig. 13) for a wheel hub unit (Fig. 13), the sealing device configured to form a static seal to protect the wheel hub unit from environmental contaminants (Fig. 13), and comprising: 
a metal shield (26) coupled to a collar (e.g. 2) of the wheel hub unit, and having an end wall (e.g. 26d), a cylindrical lateral wall (e.g. at 26c) integral with, and orthogonal to, the end wall (Fig. 13), the lateral wall having twice the thickness of the end wall in order to impart stiffness to the metal shield (Figs. 4a,4b), and a stop edge (26m) integral with the cylindrical lateral wall on the opposite side to the end wall, for bearing axially against the collar (Fig. 13).

Fig. 8 of the Toshiki reference discloses providing the claimed seal (30).
It would have been obvious to one of ordinary skill in the art at the time of filing to provide the sealing gasket to Fig. 13 in order to provide a backup seal and to prolong the life of the system.
However, the modified Toshiki reference fails to explicitly disclose the sealing gasket formed by a silicone-based sealing compound.
The Sanaka et al. (hereinafter Sanaka) reference, a wheel hub seal, discloses making a seal of different materials including silicone (Para. [0056]).
It would have been obvious to one of ordinary skill in the art at the time of filing to make the seal of the Toshiki reference of silicone in view of the teachings of the Sanaka reference since the materials are known equivalents for seals and in order to provide a seal that will function in different temperatures.
Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toshiki et al. (JP201077039A) in view of Sanaka et al. (US Pub. No. 2014/0029883).
Regarding claim 1, the Toshiki et al. (hereinafter Toshiki) reference discloses a sealing device (Fig. 13) for a wheel hub unit (Fig. 13), the sealing device configured to form a static seal to protect the wheel hub unit from environmental contaminants (Fig. 13), and comprising: 
a metal shield (26) coupled to a collar (e.g. 2) of the wheel hub unit, and having an end wall (e.g. 26d), a cylindrical lateral wall (e.g. at 26c) integral with, and orthogonal to, the end wall (Fig. 13), the lateral wall having twice the thickness of the end wall in order to impart stiffness to the metal shield (Figs. 4a,4b), and a stop edge (26m) integral with the cylindrical lateral wall on the opposite side to the end wall, for bearing axially against the collar (Fig. 13); and
a sealing gasket (28) to allow the formation of a bead against the collar in a transport and/or assembly configuration of the sealing device, and the formation of a mass distributed between the metal shield and the collar in an assembled configuration of the sealing device with the wheel hub unit (Fig. 13).
However, the modified Toshiki reference fails to explicitly disclose the sealing gasket formed by a silicone-based sealing compound.
The Sanaka et al. (hereinafter Sanaka) reference, a wheel hub seal, discloses making a seal of different materials including silicone (Para. [0056]).
It would have been obvious to one of ordinary skill in the art at the time of filing to make the seal of the Toshiki reference of silicone in view of the teachings of the Sanaka reference since the materials are known equivalents for seals and in order to provide a seal that will function in different temperatures.
Regarding claim 2, the Toshiki reference, as modified in claim 1, discloses the sealing gasket is formed by a silicone-based sealing compound that allows the formation of a bead against the cylindrical lateral wall in an assembled configuration of the sealing device, and the formation of a mass spread and distributed between the cylindrical lateral wall and the collar in an assembled configuration of the sealing device with the wheel hub unit (Toshiki, Fig. 8).

Regarding claim 4, the Toshiki reference, as modified in claim 1, discloses the sealing gasket is formed by a silicone-based sealing compound to allow the formation, in an assembled configuration of the sealing device, of a bead simultaneously against both the cylindrical lateral wall and the stop edge, and the formation, in an assembled configuration of the sealing device with the wheel hub unit, of a mass compressed and spread between the cylindrical lateral wall, the stop edge and the collar (Toshiki, Figs. 8 and 13).
Regarding claim 5, the Toshiki reference, as modified in claim 1, discloses the sealing gasket is formed by a silicone-based sealing compound to allow the formation, in a transition and/or assembly configuration of the sealing device, of a bead against the stop edge, and the formation, in an assembled configuration of the sealing device with the wheel hub unit, of a mass compressed and distributed between the stop edge and the collar (Fig. 13).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILBERT Y LEE whose telephone number is (571)272-5894.  The examiner can normally be reached on Monday-Friday 8am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GILBERT Y LEE/Primary Examiner, Art Unit 3675